Citation Nr: 1625986	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  13-31 069A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Entitlement to a higher rate of special monthly compensation (SMC).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from June 1979 to June 1983, and October 2008 to July 2009 in the United States Army.  

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Republic of the Philippines.  

In a July 2015 decision, the Board denied entitlement to an evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD) and granted entitlement to SMC based on the need for regular aid and attendance of another person.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2016, his representative and VA's Office of General Counsel, representing the Secretary of VA, filed a joint motion for partial remand (Joint Motion) requesting that the Court vacate the portion of the Board's decision that denied a higher rate of SMC.  The Court issued an order in May 2016 granting the Joint Motion and returned the case to the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing systems.  Any future consideration of this Veteran's case must take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

In light of the Joint Motion and after review of the claims file, the Board finds that additional development is required.  

The parties to the Joint Motion pointed out that Board failed to consider entitlement to SMC at the "O" rate, which provides for a higher rate of SMC if conditions exist entitling a claimant to two or more of the rates (no condition being considered twice) provided in 38 U.S.C.A. § 1114(l) through (n).  See 38 C.F.R. § 3.350(e)(ii) (2015).  The parties specifically noted that the Board failed to consider whether the Veteran was entitled to SMC at the "L" rate based solely on the loss of use of both feet or whether other disabilities alone would have entitled the Veteran to SMC based on aid and attendance.  In addition, the Board failed to consider whether the Veteran was entitled to SMC at the R-1 level, considering the assistance he needed to use the bathroom facilities.  Therefore, a remand is necessary for another VA examination addressing these issues.

In addition, the AOJ should provide the Veteran with notice as to the information and evidence needed to substantiate a claim for SMC at the "O" and "R-1" levels.  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should provide the Veteran with notice of the evidence necessary to substantiate a claim for SMC at the "O" and "R-1" levels in accordance with 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected disabilities.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA treatment records.

3.  After the development above has been completed, the Veteran should be scheduled for a VA medical examination to determine whether he is entitled to a higher rate of SMC.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's post-service medical records and statements. 

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge. If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

After examining the Veteran and reviewing the pertinent evidence of record, the examiner should prove an opinion as to the following:

a) Does the Veteran have functional loss of use of both feet?  In answering this question, the examiner should state whether no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance.  

b) If the Veteran has functional loss of use of both feet, do his remaining service-connected disabilities (not considering loss of use of the feet) require the aid and attendance of another person or render him permanently housebound?

c) Which service-connected disabilities require the aid and attendance of another person?  Do any combination of the Veteran's service-connected disabilities separate and apart from any others require the aid and attendance of another person?  In other words, are there more than two service-connected disabilities (or combinations thereof) that require aid and attendance (no condition being considered twice)?  

d) Does the Veteran require personal health-care services on a daily basis in his home by a person who is licensed to provide such services or who provides such services under the regular supervision 

Personal health-care services include (but are not limited to ) such services as physical therapy, administration of injections, placement of indwelling catheters, and the changing of sterile dressing, or like functions which require professional health-care training or the regular supervision of a trained health-care professional to perform.  

In rendering this opinion, the examiner should consider and address any assistance the Veteran needs to use the bathroom facilities.

A complete rationale for any opinion rendered should be provided.

4.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




